Bleckley, Judge.
1. A merchant of Macon, being in New York and there purchasing goods for re-sale in his trade at Macon, buying the same by sample at precise and definite prices, no fraud of any kind being practiced by the seller, the seller saying, however, that he would sell the goods as cheap as they could be sold in New York, and cheap enough to enable the buyer to compete successfully with other dealers in Macon and *118make a profit, the transaction is not one in which the seller warranted his prices or left them to be modified by subsequent discoveries or events. If the goods when received and accepted by the buyer did not vary from the samples, they are to be paid for at the stipulated prices. The buyer had full and fair opportunity to examine both markets for himself, and to satisfy his own mind as to prices and his prospects for profit. It was his own folly if he omitted to do so. 20 Ga. 242.
2. Where the verdict is right beyond all doubt, the charge of the court need not be corrected — certainly not as to very slight errors.
Judgment affirmed.